Rosenberry, J.
Plaintiff claims that under the doctrine laid down in Garrick T. Co. v. Gimbel Brothers, 158 Wis. 649, 149 N. W. 385, the agency of Bird to authorize him to make sale of the property is sufficiently proven.
It is to be'noted that Mr. Bird was not an officer of the defendant company; that he was not in possession of the property as manager, but for the sole and specific purpose of preserving the same; that no express authority is shown for him to appear before the board of review or to make any disposi*512tion of the property other than that of placing it in the hands of the agent, Rogers, and later in the hands of Nathaniel Greene, as appears from the statement of facts. There is no evidence that Mr. Bird had any authority to enter into the arrangement by.virtue of which the plaintiff claims the defendant became liable. There was no evidence that Bird, to the knowledge of the plaintiff, had ever pretended to deal with reference to this property. In the case relied upon Greenwald was a vice-president and the responsible executive head of the defendant company in this state. The act which he did was one of a class which his predecessor with the same powers had repeatedly done, to the knowledge of the plaintiff in that case. No reasonable man would conclude that a superintendent of a manufacturing plant, as such, had authority to sell and dispose of the property of his employer. The cases are not similar in any material aspect. There is no evidence in this case which would sustain a verdict finding that Bird was the authorized agent of the defendant for the sale of .the property.
There is no evidence that Squier and Fritz were willing and able to buy. Thompson was induced to purchase the property and to resell it to Squier and Fritz and their associates at an.advance of $10,000. There is no evidence that the parties with whom the plaintiff was negotiating were ever ready or able to close a deal with the defendant on any terms.
By the Court. — Judgment affirmed.